This is a motion for leave to file an amended bill of complaint. The proposed amendment is an almost complete recasting of the original bill. The suit concerns transactions in connection with the construction of a water works for Jersey City and the financing thereof. The original bill was filed in May, 1926, and was promptly answered. The application for leave to amend was not made until more than five years later.
In chancery, amendments are allowed with great liberality, but after answer filed amendment of the bill is not a matter of right. Under the circumstances of the present suit I do not think leave should be granted to complainants to file the proposed amended bill. Complainants' brief, submitted on this application, in its analysis of the amended bill substantially *Page 329 
shows that there is no necessity for an amendment. Complainants admit that no new fact is introduced which is not in the original bill, and that it is doubtful if any new theories are introduced except that they are more explicity stated. It is conceded the amended bill covers exactly the same subject-matter and that the transactions in both bills are the same. All that the proposed bill does is to add additional prayers for relief, set forth specifically certain inferences which admittedly could be drawn from facts alleged in the original bill, and in general set forth explicitly certain details of transactions more generally alleged in the original bill.
These concessions by complainant disclose that there is no real necessity for the amendment. In addition, complainants give no reason why they should have waited for more than five years before making this application. The motion will be denied, reserving to the complainants the right to apply on final hearing to make amendments which may then be found to be necessary. *Page 330